379 U.S. 645 (1965)
WINKLE
v.
BANNAN, WARDEN.
No. 553.
Supreme Court of United States.
Decided January 18, 1965.
APPEAL FROM THE SUPREME COURT OF MICHIGAN.
Walter A. Kurz and Dennis Boyle for appellant.
Frank J. Kelley, Attorney General of Michigan, and James R. Ramsey, Assistant Attorney General, for appellee.
PER CURIAM.
The motion to strike excerpts from the motion to dismiss is denied. The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.